           Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 1 of 9                     FILED
                                                                                   2021 Mar-30 PM 12:40
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


MELISSA FENDLEY,

      Plaintiff,
                                               CASE NO:
vs.

TOP HAT BARBECUE, INC.,

     Defendant.
____________________________________/

                                   COMPLAINT

      Plaintiff, MELISSA FENDLEY (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues TOP HAT BARBECUE, INC., for

injunctive relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq.,

(“Americans with Disabilities Act” or “ADA”) and alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Northern District of Alabama


                                           1
           Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 2 of 9




pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

      3.      Plaintiff,   MELISSA      FENDLEY     (hereinafter   referred   to   as

“FENDLEY”) is a resident of the State of Alabama and is a qualified individual with

a disability under the ADA. FENDLEY suffers from what constitutes a “qualified

disability” under the Americans With Disabilities Act of 1990, (“ADA”) and all

other applicable Federal statutes and regulations to the extent that she suffers from

paraplegia and requires a wheelchair for mobility. Prior to instituting the instant

action, FENDLEY visited the Defendant’s premises at issue in this matter, and was

denied full, safe and equal access to the subject properties due to their lack of

compliance with the ADA. FENDLEY continues to desire and intends to visit the

Defendant’s premises but continues to be denied full, safe and equal access due to

the barriers to access that continue to exist.

      4.      The Defendant, TOP HAT BARBECUE, INC. is a domestic

corporation registered to do business and, in fact, conducting business in the State

of Alabama.       Upon information and belief TOP HAT BARBECUE, INC.

(hereinafter referred to as “THB”) is the owner, lessee and/or operator of the real

property and improvements that are the subject of this action, specifically: The TOP

HAT BARBECUE Restaurant located at 8725 US Hwy 31 in Hayden, Alabama

                                            2
           Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 3 of 9




(hereinafter referred to as the "Restaurant").

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Restaurant

owned by THB is a place of public accommodation in that it is a restaurant owned

and operated by a private entity that provides goods and services to the public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Restaurant owned by THB.

Prior to the filing of this lawsuit, Plaintiff visited the Restaurant at issue in this

                                           3
        Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 4 of 9




lawsuit and was denied access to the benefits, accommodations and services of the

Defendant’s premises and therefore suffered an injury in fact as a result of the

barriers to access listed in Paragraph 11, below that she personally encountered. In

addition, Plaintiff continues to desire and intends to visit the Restaurant, but

continues to be injured in that she is unable to and continues to be discriminated

against due to the barriers to access that remain at the Restaurant in violation of the

ADA. FENDLEY has now and continues to have reasonable grounds for believing

that she has been and will be discriminated against because of the Defendant’s

continuing deliberate and knowing violations of the ADA.

      10.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.        THB is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R. §36.302

et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered:

            i.      There are no accessible or van accessible parking spaces in the

                    parking area;




                                             4
Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 5 of 9




  ii.      There is no accessible route for a wheelchair user to enter the

           Restaurant as the parking area is all gravel with no firm, slip

           resistant accessible route provided for a wheelchair user;

 iii.      There is no accessible signage on the Men’s and Women’s toilet

           room doors;

 iv.       Men’s Toilet Room:

        a. There is insufficient maneuvering space on the inside of the entry

           door for a wheelchair user to exit the toilet room;

        b. There is insufficient maneuvering space at the lavatory for a

           wheelchair user;

        c. There is no knee or toe clearance at the lavatory for a wheelchair

           user;

        d. There is insufficient maneuvering clearance at the water closet for

           a wheelchair user;

        e. The door to the toilet compartment has knob type hardware that

           requires tight grasping and twisting of the wrist to operate;

        f. There are no side and rear grab bars at the water closet for a

           wheelchair user;




                                     5
Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 6 of 9




       g. The toilet compartment door swings into the maneuvering space of

          the water closet such that a wheelchair user entering has no means

          of closing the stall door once inside the stall;

       h. The paper towel dispenser is out of reach of a wheelchair user;

  v.      Women’s Toilet Room:

       a. There is insufficient maneuvering space on the inside of the entry

          door to exit the toilet room;

       b. There are two lavatories that are both in a base cabinet with no

          knee or toe clearance provided for a wheelchair user;

       c. The mirrors are mounted too high for a wheelchair user;

       d. There paper towel dispenser is out of reach of a wheelchair user;

       e. There are two toilet compartments with doors that open into the

          clear maneuvering space of each water closet such that a

          wheelchair user cannot enter and close the door to the toilet

          compartment;

       f. There is knob type door hardware on each toilet compartment door

          that requires tight grasping and twisting of the wrist to operate;

       g. There are no side and rear grab bars for a wheelchair user in either

          toilet compartment;

                                     6
         Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 7 of 9




             h. There is insufficient maneuvering clearance at each of the two

                 water closets for a wheelchair user.


      12.    There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by THB that were not specifically identified

herein as the Plaintiff is not required to engage in a futile gesture pursuant to 28

C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.    To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

THB was required to make its Restaurant, a place of public accommodation,

accessible to persons with disabilities by January 28, 1992. To date, THB has failed

to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have her reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.




                                            7
         Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 8 of 9




      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against THB and requests the

following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter
                    its facilities to make them accessible to and useable by
                    individuals with disabilities to the full extent required by
                    Title III of the ADA;

             C.     That the Court enter an Order directing Defendant to
                    evaluate and neutralize its policies and procedures towards
                    persons with disabilities for such reasonable time so as to
                    allow them to undertake and complete corrective
                    procedures;

             D.     That the Court award reasonable attorney’s fees, costs
                    (including expert fees) and other expenses of suit, to the
                    Plaintiff; and

             E.     That the Court award such other and further relief as it
                    deems necessary, just and proper.

      Dated this 29th day of March, 2021.


                                           8
       Case 2:21-cv-00451-GMB Document 1 Filed 03/29/21 Page 9 of 9




                                        Respectfully submitted,

                                        By: /s/ Edward I. Zwilling
                                        Edward I. Zwilling, Esq.
                                        AL State Bar No.: ASB-1564-L54E

OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                    9
